Hill, J.
This was a suit for the value of certain shipments of freight placed in the hands of the defendant as carrier, for delivery to the plaintiff’, which it was alleged the defendant failed to deliver to the plaintiff. The defendant claimed delivery to a drayman as the agent of the plaintiff, and sought to prove the agency by a course of dealing. The only issue in the case was whether or not the shipments had been delivered to a person (the drayman) authorized by the plaintiff to receive them from the defendant, and whether or not the defendant, by a course of dealing with the plaintiff, had a right to depend upon their delivery to this alleged agent of the plaintiff. There was evidence to support the verdict, and the charge of the court was not erroneous for any of the reasons assigned.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.